                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              8:00CR212

     vs.
                                                         JUDGMENT
PABLO STALLINGS,

                  Defendant.




    In accordance with the accompanying Memorandum and Order,

    IT IS ORDERED:

    1. The Defendant’s Motion to Reduce Sentence Under section 404 of the First

       Step Act, ECF No. 253, is denied.



    Dated this 10th day of March, 2020.



                                           BY THE COURT:


                                           s/Laurie Smith Camp
                                           Senior United States District Judge
